56 F.3d 68
75 A.F.T.R.2d 95-2417
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donald D. KRAUSE, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3167.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 8, 1995.Filed:  May 16, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Donald D. Krause appeals from the district court's1 dismissal of his complaint for lack of subject matter jurisdiction.  Having carefully reviewed the record, we conclude the judgment of the district court is clearly correct.


2
Congress has explicitly declared that neither the United States nor the Internal Revenue Service may be liable in damages because of incorrect, unfair, or even "reckless" tax collection activities.  Congress has given specific limited remedies to taxpayers who follow strictly prescribed procedures, but Mr. Krause did not follow those procedures in this case.  Therefore, the district court was obligated to obey those laws by dismissing the complaint.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Lawrence L. Piersol, Chief Judge, United States District Court for the District of South Dakota